78 N.Y.2d 912 (1991)
Thomas F. Campanile, Jr., Respondent,
v.
State Farm General Insurance Company, Appellant.
Court of Appeals of the State of New York.
Argued May 30, 1991.
Decided June 27, 1991.
Martin S. Rotham and Alyne I. Diamond for appellant.
Steven McQuide for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR. Taking no part: Judge BELLACOSA.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (161 AD2d 1052).